Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad : If it please the Court, this appeal is abandoned except for entry number 27329, and as to that entry the appeal is abandoned except for item number 300 R 5.
I offer to stipulate that during the period of exportation of this particular item there was no foreign, export or United States value for such or similar merchandise as defined by Section 402.
Mb. EitzGibbon : That is agreed.
Mb. Glad : I offer to stipulate that the cost of production, as defined under Section 402, for this particular item is represented by the sum of $3.30, less 33% per cent.
*631Mr. FitzGibbon : That is agreed to.
On the agreed facts, I find that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described on the invoice covered by entry No. 27329 as item number 300 R 5 and that such value is the sum of $3.30, less 33% per centum.
As to all other entries and items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.